        Case 6:21-cv-00222-ADA Document 280 Filed 03/08/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                                 WACO
                                 WACO DIVISION


TRUE CHEMICAL SOLUTIONS, LLC                 §
                                             §     CIVIL NO:
vs.                                          §     WA:21-CV-00222-ADA
                                             §
PERFORMANCE CHEMICAL COMPANY                 §


                        ORDER SETTING JURY TRIAL


         IT IS HEREBY ORDERED that the above entitled and numbered case is setset for
JURY TRIAL in District Courtroom #1, on the Third Floor of the United States Courthouse,
800 Franklin Ave, Waco
                   Waco, TX, on Monday, March 29, 2021 at 01:30 PM. The jury selection
will be held that morning by Judge Jeffrey C. Manske.

        IT                      8th day of March, 2021.




                                             Alan D Albright
                                             UNITED STATES DISTRICT JUDGE
